         Case 3:20-cv-01292-RS Document 6 Filed 02/20/20 Page 1 of 6



 1 Aaron Zigler (#327318)
     amz@kellerlenkner.com
 2 Travis Lenkner (pro hac vice forthcoming)

 3   tdl@kellerlenkner.com
   KELLER LENKNER LLC
 4 150 N. Riverside Plaza, Suite 4270
   Chicago, Illinois 60606
 5 (312) 741-5220

 6 Attorneys for Petitioner David Prince

 7
                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 9
                                               )
10                                                 Case No. 3:20-cv-01292
                                               )
11   DAVID PRINCE,                             )
                                               )
12                        Petitioner,          )   DECLARATION OF TRAVIS LENKNER
                                               )   IN SUPPORT OF MOTION TO
13          v.                                 )   COMPEL ARBITRATION
14                                             )
     CAVIAR, LLC,                                  Date:    March 26, 2020
                                               )
15                                             )   Time:    1:30 p.m.
                          Respondent.
                                               )
16                                             )
                                               )
17
                                               )
18                                             )
                                               )
19

20

21

22

23

24

25

26
27

28

                                  DECLARATION OF TRAVIS LENKNER
                                       CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 6 Filed 02/20/20 Page 2 of 6



 1          I, Travis Lenkner, declare based on personal knowledge as follows:

 2          1.       I am the Managing Partner of Keller Lenkner LLC, counsel for Petitioner David

 3   Prince in this matter.

 4          2.       I have personal knowledge of the facts stated herein, and if called upon as a witness,

 5   I could and would testify competently thereto.

 6          3.       On August 1, 2019, DoorDash, Inc. announced that it had reached an agreement

 7   with Square, Inc. to acquire Caviar. See Tony Xu, Combining two great companies: DoorDash to

 8   Acquire      Caviar,     available    at   https://blog.doordash.com/combining-two-great-companies-

 9   doordash-to-acquire-caviar-9c427721f775.

10          4.       On August 2, 2019, Keller Lenkner reached out to Caviar’s outside counsel, Keker,

11   Van Nest & Peters LLP (“Keker”), to inform Caviar that a large number of couriers had retained

12   Keller Lenkner to bring demands for arbitration for misclassification claims against Caviar, and to

13   inquire whether Caviar wanted to discuss resolving those claims before arbitrations commenced.

14   Attached as Exhibit A is a true and correct copy of the email chain between Keller Lenkner and

15   Keker, including communications taking place from August 2 through August 29, 2019.

16          5.       On August 6, 2019, Keker informed Keller Lenkner that it needed more time to

17   respond to Keller Lenkner’s inquiry in light of DoorDash’s acquisition of Caviar. See Exhibit A.

18          6.       On August 12, 2019, having not received a response, Keller Lenkner informed

19   Keker that it planned to proceed with the couriers’ demands for arbitration. See Exhibit A.

20          7.       On August 13, 2019, Keker introduced Keller Lenkner to Martin White, in-house

21   counsel at Square, Inc. See Exhibit A.

22          8.       On August 16, 2019, I spoke to Mr. White by telephone, and on August 23, 2019,

23   Square confirmed that it was “open to mediating this case with your clients in advance of filing

24   arbitration demands.” Attached as Exhibit B is a true and correct copy of the email chain between

25   Keller Lenkner and Martin white from August 23, 2019.

26          9.       On August 29, 2019, Keker confirmed that it would “be representing Caviar in this

27   matter,” including with respect to the “pre-filing mediation.” See Exhibit A.

28          10.      Because Keker confirmed that it would represent Caviar, and because Caviar stated

                                                         1
                                          DECLARATION OF TRAVIS LENKNER
                                               CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 6 Filed 02/20/20 Page 3 of 6



 1   that it wanted to attempt to resolve the couriers’ claims through mediation, Keller Lenkner did not

 2   file any demands for arbitration. See Exhibit B.

 3           11.    The parties agreed to mediate the claims on November 21, 2019. Keller Lenkner

 4   would have insisted on an earlier date but agreed to a November mediation as a professional

 5   courtesy to accommodate the trial schedule of the lead attorney on the matter at Keker.

 6           12.    While preparing for mediation, Keker and Keller Lenkner engaged in an information

 7   exchange. Keller Lenkner sent Caviar several client lists showing that Keller Lenkner represented

 8   more than 1,200 California couriers, including Mr. Prince.

 9           13.    On August 26 and September 27, 2019, Keller Lenkner filed demands for individual

10   arbitration with the American Arbitration Association (“AAA”) against Caviar’s new parent

11   company—DoorDash—on behalf of DoorDash couriers (whom DoorDash calls “Dashers”).

12           14.    AAA determined that each Dasher’s demand met its filing requirements and

13   imposed a deadline of October 14, 2019 for DoorDash to pay the fees necessary to commence each

14   Dasher’s arbitration.

15           15.    After giving DoorDash multiple extensions, AAA administratively closed the

16   Dashers’ arbitration files because DoorDash refused to pay the fees necessary to empanel

17   arbitrators.

18           16.    On November 15 and 19, 2019, those Dashers filed court actions to compel

19   DoorDash to individual arbitration. Those actions—Abernathy, et al. v. DoorDash, Inc. (19-cv-

20   07545-WHA) and Boyd, et al. v. DoorDash, Inc. (19-cv-07646-WHA)—were consolidated in the

21   U.S. District Court for the Northern District of California. Those actions are collectively referred

22   to as the Abernathy actions.

23           17.    In early November, a partner at our firm, Warren Postman, told me that Joshua

24   Lipshutz of Gibson, Dunn & Crutcher LLP had informed him that Gibson Dunn would be handling

25   the Caviar matter, not Keker.      Mr. Lipshutz and Gibson Dunn represent DoorDash in the

26   arbitrations brought by Keller Lenkner’s Dasher clients, including Abernathy. According to Mr.

27   Postman, Mr. Lipshutz informed Mr. Postman that he could not attend the planned November 21

28   mediation, and requested that the parties reschedule. The parties agreed to move the mediation to

                                                   2
                                    DECLARATION OF TRAVIS LENKNER
                                         CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 6 Filed 02/20/20 Page 4 of 6



 1   December 13, 2019.

 2          18.    At the mediation, Gibson Dunn informed my colleagues that it had reached a class-

 3   action settlement in Cole v. Square, Inc. (d/b/a Caviar), BC719079, in the Superior Court of the

 4   State of California for the County of Los Angeles and that settlement plaintiffs’ counsel in Cole,

 5   Lichten & Liss-Riordan, P.C. (“LLR”), would be filing a motion for preliminary approval of the

 6   settlement that same day.

 7          19.    Based on the settlement papers LLR filed, the Cole settlement was negotiated at a

 8   mediation that occurred on September 10, 2019—at the same meditation where DoorDash reached

 9   a similar class-action settlement in Marciano v. DoorDash, Inc., CGC-18-567869, in the Superior

10   Court of the State of California for the County of San Francisco. Attached as Exhibit C is a true

11   and correct copy of the proposed Class Action Settlement Agreement and Release in Cole.

12          20.    As part of the Abernathy action, DoorDash moved to stay the Dashers’ motion to

13   compel pending final approval of the Marciano settlement. Abernathy, DoorDash’s Mot. to Stay

14   Proceedings, ECF No. 158 (Jan. 16, 2020).

15          21.    On February 10, 2020, the Abernathy court granted the Dashers’ motion to compel

16   and denied DoorDash’s request to stay the action. Abernathy, Order Re Mot. to Compel Arb., Mot.

17   to Stay, and Mot. to Seal, ECF No. 177 (Feb. 10, 2020).

18          22.    On February 18, 2020, Keller Lenkner filed Mr. Prince’s demand for arbitration

19   with JAMS and caused it to be served on Caviar’s counsel. Attached as Exhibit D is a true and

20   correct copy of Mr. Prince’s demand for arbitration (with personal identifying information

21   redacted).

22          23.    Attached as Exhibit E is a true and correct copy of Defendant Square, Inc.’s

23   Memorandum of Points and Authorities in Support of Motion to Compel Individual Arbitration of

24   Arbitrable Claims and to Stay Litigation of Inarbitrable Claims in Woodle v. Square, Inc., CGC-

25   18-566-559, filed on July 16, 2018 in the Superior Court of the State of California for the County

26   of San Francisco.

27          24.    Attached as Exhibit F is a true and correct copy of the Declaration of David Howland

28   in Support of Defendant Square, Inc.’s Motion to Compel Individual Arbitration of Arbitrable

                                                  3
                                   DECLARATION OF TRAVIS LENKNER
                                        CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 6 Filed 02/20/20 Page 5 of 6



 1   Claims and to Stay Litigation of Inarbitrable Claims in Woodle filed on July 16, 2018.

 2           25.    Attached as Exhibit G is a true and correct copy of the Order Granting Motion to

 3   Compel Arbitration in Woodle filed on November 5, 2018.

 4           26.    Attached as Exhibit H is a true and correct copy of Defendant’s Motion to Compel

 5   Individual Arbitration in Cole filed on December 12, 2018.

 6           27.    Attached as Exhibit I is a true and correct copy of the Order Granting in Part and

 7   Denying in Part Defendant’s Motion to Compel Individual Arbitration in Cole filed on May 14,

 8   2019.

 9

10   I affirm that the foregoing is true under penalty of perjury under the laws of the United States and

11   California.

12

13   Signed on February 20, 2020 in Chicago, Illinois

14

15

16
                                                        __________________________________
17                                                       Travis Lenkner

18

19

20

21

22

23

24

25

26
27

28

                                                   4
                                    DECLARATION OF TRAVIS LENKNER
                                         CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 6 Filed 02/20/20 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Caviar, LLC via its
 3   designated agent for service of process: Novel Brewer located at 901 Market Street, Suite 600, San
 4   Francisco, CA 94103.
 5

 6          Dated: February 20, 2020             /s/ Aaron Zigler
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  5
                                   DECLARATION OF TRAVIS LENKNER
                                        CASE NO. 3:20-cv-01292
